MEMORANDUM
CAFFREY, Chief Judge.
This is a civil action brought by the Secretary of Labor for alleged violations of the Fair Labor Standards Act of 1938, as amended, against Maxim Industries, Inc. and its two principal officers, David Agnew and Charles Bradley.
The facts are adequately stated in a memorandum filed herein on March 19, 1982 and reported at 552 F.Supp. 1024. They will not be restated herein. Suffice it to say that subsequent to the filing of the complaint, this Court allowed a voluntary dismissal of the case as against Maxim Industries, Inc. which is in bankruptcy, and has ruled that Messrs. Agnew and Bradley are “employers” within the meaning of the Fair Labor Standards Act, as amended.
The matter is now before the Court on defendants’ motion to dismiss and on the government’s motion for the entry of judgment and the defendants’ opposition thereto. The government’s motion is based on both the prior rulings of this Court and a stipulation of the parties filed herein on September 7, 1982. The stipulation establishes the names of a number of hourly employees of Maxim Industries, Inc., their rates of pay, and the number of hours that each employee worked during the weeks ending January 17, January 24, and January 31,1981. It is also stipulated that none of these employees were paid any sum on account of their work at Maxim Industries, Inc. during any one of these three weeks. Lastly the parties have stipulated that if the Court’s ruling that Agnew and Bradley were employers within the meaning of the Act is legally correct, then the amounts set out in Exhibit A (a photostatic copy of which is appended hereto) are due and owing from them to the individual employees for unpaid wages.
*1029On the basis of the entire record, including the Court’s rulings and the stipulation of the parties, I rule that it is appropriate for judgment to enter in favor of each employee named in Exhibit A in the amount opposite his name under the column, “Gross Amount Due.” I further rule that each employee is entitled to pre-judgment interest at the “adjusted prime rate charged by banks” set forth at 26 U.S.C. § 6621, computed from the median date of accrual of said overtime compensation to the date of its payment.
The parties are in disagreement as to whether or not eight executives of Maxim Industries, Inc., identified in paragraph 2 of the stipulation, were exempt from the Fair Labor Standards Act, as amended. On the record it is clear that those eight individuals were “executive”, “administrative”, or “professional” employees exempt from the provisions of the Fair Labor Standards Act, as amended at least until their failure to be paid subsequent to January 10, 1981. The government contends, and defendants’ deny, that the status of those eight persons as exempt employees terminated on January 11, 1981 because of the fact they received no compensation after January 10, The government has cited no authority for that novel contention which I decline to accept. I find that the eight employees listed in paragraph 2 of the stipulation which is appended hereto as Exhibit B and the money due to them if they are not exempt, is the amount in column 2 of Exhibit B appended hereto with prejudgment interest at the “adjusted prime rate charged by banks” set forth at 26 U.S.C. § 6621, computed from the median date of accrual of said overtime compensation to the date of its payment. 1981.
The parties are further stipulated that a non-exempt draftsman by the name of Alfred Cabral is owed $640.48 if defendants Agnew and Bradley are liable under the Act. I rule that a judgment in favor of Cabral in that amount plus interest should enter.
Lastly I rule that there is no merit to defendant’s contention that plaintiff Secretary has not established the basis of jurisdiction in this Court and that accordingly, defendants motion to dismiss should be denied.
Judgment accordingly.
Exhibit A




*1030



*1031


EXHIBIT B
Column 1 Column 2
Roger Brunelle $471.14/week $1,547.45
Charles R. Carey $372.94/week $ 831.30
Robert Kailher $605.77/week $1,466.14
Harold Bailey $403.85/week $ 629.98
Herman Maynard $365.38/week $ 564.70
Gerald Wainio $432.69/week $ 924.00
Brian Neves $377.50/week $ 571.80
George Gott $384.62/week $1,030.54